 1                                  UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3   YOANDY FERNANDEZ MORALES,                                    Case No. 2:20-cv-00679-APG-EJY
 4                    Plaintiff

 5            v.                                                                ORDER

 6   BEN GUITERREZ et al.,

 7                    Defendants.

 8

 9            This action began with a pro se civil rights Complaint filed pursuant to 42 U.S.C. § 1983 by

10   a state prisoner. After the Court denied Plaintiff’s application to proceed in forma pauperis, Plaintiff

11   paid the full filing fee. ECF Nos. 15, 16. Therefore, this case now proceeds on the normal litigation

12   track.

13            Accordingly, IT IS HEREBY ORDERED that:

14            1.     The Clerk of the Court shall electronically serve a copy of this Order, a copy of the

15   Screening Order (ECF No. 7), and a copy of Plaintiff’s Complaint (ECF No. 8) on the Office of the

16   Attorney General of the State of Nevada, by adding the Attorney General of the State of Nevada to

17   the docket sheet. This does not indicate acceptance of service.

18            2.     Subject to the findings of the Screening Order (ECF No. 7), within twenty-one (21)

19   days of the date of entry of this Order, the Attorney General’s Office shall file a notice advising the

20   Court and Plaintiff of: (a) the names of the defendants for whom it accepts service; (b) the names of

21   the defendants for whom it does not accept service, and (c) the names of the defendants for whom it

22   is filing the last-known-address information under seal. As to any of the named defendants for whom

23   the Attorney General’s Office cannot accept service, the Attorney General’s Office shall file, under

24   seal, but shall not serve the Plaintiff, the last known address(es) of those defendant(s) for whom it

25   has such information. If the last known address of a defendant is a post office box, the Attorney

26   General's Office shall attempt to obtain and provide the last known physical address(es).

27

28
 1          3.      If service cannot be accepted for any of the named defendant(s), Plaintiff shall file a

 2   motion within twenty-one days after the Attorney General’s Office identifies such individual

 3   defendant, identifying the unserved defendant(s), requesting issuance of a summons, and specifying

 4   a full name and address, if known, for the defendant(s) Plaintiff seeks to serve. For the defendant(s)

 5   as to which the Attorney General’s Office has not provided last-known-address information, Plaintiff

 6   shall provide the full name and address, if known, for the defendant(s).

 7          5.      If the Attorney General’s Office accepts service of process for any named

 8   defendant(s), such defendant(s) shall file and serve an answer or other response to the Complaint

 9   (ECF No. 8) within sixty (60) days from the date of this Order.

10          6.      Plaintiff shall serve upon defendant(s) or, if an appearance has been entered by

11   counsel, upon their attorney(s), a copy of every pleading, motion or other document submitted for

12   consideration by the Court. If Plaintiff electronically files a document with the Court’s electronic-

13   filing system, no certificate of service is required. Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-

14   1(b); Nev. Loc. R. 5-1. However, if Plaintiff mails the document to the Court, Plaintiff shall include

15   with the original document submitted for filing a certificate stating the date that a true and correct

16   copy of the document was mailed to the defendants or counsel for the defendants. If counsel has

17   entered a notice of appearance, Plaintiff shall direct service to the individual attorney named in the

18   notice of appearance, at the physical or electronic address stated therein. The Court may disregard

19   any document received by a district judge or magistrate judge which has not been filed with the

20   Clerk, and any document received by a district judge, magistrate judge, or the Clerk which fails to

21   include a certificate showing proper service when required.

22          7.      This case is no longer stayed.

23

24          DATED this 25th day of May, 2021.

25

26                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
